      Case 1:16-cv-09517-LAK-KHP Document 232 Filed 06/14/19 Page 1 of 2

                     BROOK & ASSOCIATES, PLLC
                          NEW YORK | N E W J E R S E Y | WASHINGTON DC

BRIAN C. BROOK                                                           100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                      FLOOR 8
                                                                         NEW YORK, NY 10007
                                                                         TEL: (212) 256‐1957




                                                    June 14, 2019

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Letter re: Intervenor Complaint

Dear Judge Parker,

I write on behalf of Plaintiffs in the above-named matter to address whether CNB’s
intervention would destroy subject matter jurisdiction. If CNB were still just a
defendant as at the outset, it could assert these “claims” against the Eber
Defendants. But as an intervenor under Rule 24, there is no supplemental
jurisdiction over its claims as a “plaintiff” against non-diverse parties. 28 U.S.C.
§ 1367(b). Accordingly, the intervenor complaint should be dismissed because CNB
is not diverse from the Eber Defendants, even though it is diverse from Plaintiffs.

Prior to today, I suggested to CNB that it could, if it wanted, intervene merely as a
nominal defendant, so that it could be bound by these proceedings without
impairing jurisdiction. Other than asking this Court to protect it from potentially
duplicative proceedings, CNB does not really appear to have any real “claims”
against any parties. Based on the letter submitted earlier today, CNB appears to
have declined the suggestion that it might intervene as a defendant rather than a
third-party plaintiff, and instead consents to its dismissal.

CNB’s request, however, that the Court impose a “condition” on the dismissal is
absurd. See ECF No. 231 (asking to “direct the remaining parties, over whom the
SDNY will have jurisdiction, to confine their claims to the stock to the pending
action.”). We are aware no statute, case law, or rule of procedure that would permit


                                    WWW.BROOK‐LAW.COM
      Case 1:16-cv-09517-LAK-KHP Document 232 Filed 06/14/19 Page 2 of 2
June 14, 2019                                                  BROOK & ASSOCIATES
Page 2

the Court to enter such an order. Nor is such an order necessary to protect CNB
from potential duplication. Despite being a non-party to this case, CNB will be able
to invoke non-mutual collateral estoppel to prevent anyone from taking the
proverbial second bite at the apple.

In any event, CNB is not an indispensable party to this suit. CNB no longer wishes
to intervene, and that makes sense given that CNB itself does not have a horse in
this race. See Intervention Op. 5, ECF No. 200 (“CNB is a neutral party that has
been thrust in the middle of the Trust beneficiaries’ dispute regarding who is legally
entitled to acquire the remaining shares of EB&C stock.”). It does not ultimately
care either way whether Lester is allowed to steal Plaintiffs’ shares for no
consideration, and there is no reason to believe that CNB would do anything other
than act in accordance with any decisions of this Court. Thus, CNB’s involvement in
deciding whether to permit Lester to do that (as a matter of New York corporation
and trust law) is unnecessary, and it can be dismissed from this case in order to
preserve jurisdiction over the claims pending in the TAC.

As a co-trustee, CNB was probably an indispensable party at the outset, when
Plaintiffs were asserting claims derivatively on behalf of the Trust and seeking
CNB’s removal as co-trustee. And, importantly, CNB was a party at the outset—a
defendant. The remaining Defendants then consented to CNB’s dismissal. If this
Court determines that, for some reason, CNB is still an indispensable party at this
point, then there is a simple solution that preserves jurisdiction over the suit:
Vacate the order dismissing CNB in the first place. A finding that CNB is
indispensable would mean that CNB was dismissed in error, and rather than
treating CNB as an “intervenor” the error should be corrected. CNB would then
continue in this case as a defendant, although merely a nominal one at this point
given the settlement agreement with Plaintiffs.

                                              Respectfully submitted,



                                                                   .
                                              Brian C. Brook
cc:    All counsel of record
